DETAILED ACTION
This Office Action is in response to Amendment filed June 15, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 15, 2021.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities: “the ferromagnetic insulator contacting” should be replaced with “the layer of the ferromagnetic insulator contacting” on lines 5-6.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention recited in claims 1, 2, 4-10, 12 and 21 lack patentable utility, because (a) Applicants did not originally disclose and do not claim any electrodes for the claimed semiconductor-superconductor hybrid device and/or how the claimed semiconductor-superconductor hybrid device operates, which suggest that the claimed semiconductor-superconductor hybrid device is at best an incomplete or intermediate device structure, (b) even assuming the semiconductor-superconductor hybrid device recited in claim 1 includes a gate electrode recited in claim 2, the semiconductor-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-10, 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether the claimed ferromagnetic insulator on line 4 is an actual ferromagnetic insulator, because (a) Applicants refer to a semiconductor material as an insulator in claims 9 and 10, and (b) in this case, the Response to Arguments for a prior art reference where Applicants’ originally disclosed ferromagnetic insulator of GdN is actually referred to as a semiconductor.
(2) Also regarding claim 1, it is not clear how the energy level hybridisation between the semiconductor layer and the superconductor layer can be enabled by the layer of the ferromagnetic insulator as recited on lines 5-7, because (a) Applicants originally disclosed in paragraph [0025] of current application that aluminum is a superconductor, (b) aluminum, which is a metal, does not have an energy band gap that may be hybridized with a semiconductor; if arguendo an energy level of aluminum can be hybridized with an energy level of a semiconductor, then an aluminum silicide formed between aluminum and silicon would be a semiconductor rather than a metallic conductor, and (c) in this case, it is not clear how the semiconductor layer and the aluminum superconductor layer can be hybridized in terms of their energy levels.
(3) Further regarding claim 1, as already discussed under 35 USC 112(b) rejections in Non Final Office Action mailed November 24, 2020, the elected embodiment shown in Fig. 2 of current application has a layer of a ferromagnetic insulator 210 disposed between the semiconductor layer 10 and the aluminum superconductor layer 12, preventing any direct physical contact between the semiconductor layer 10 and the aluminum superconductor layer 12.  In addition, Applicants claim such a configuration by incorporating the limitation of the original claim 11 and an additional limitation to the amended claim 1.  In this case, it is not clear how 
(4) Still further regarding claim 1, it is not clear what the energy level hybridization recited on lines 6-7 refers to, and whether the claimed energy level hybridization occurs at the interface of the semiconductor layer and the superconductor layer, inside the semiconductor layer, or inside the superconductor layer; if the first interpretation is the case for the claimed invention, then it is not clear how the claimed energy level hybridization can occur for the elected embodiment shown in Fig. 2 of current application when there is an intervening ferromagnetic insulator 210 disposed between the semiconductor layer 10 and the aluminum superconductor layer 12 as recited on lines 4-7 of the amended claim 1.
(5) Still further regarding claim 1, it is not clear what the claimed “semiconductor-superconductor hybrid device” recited in the preamble refers to, because (a) Applicants do not claim any electrodes for the claimed semiconductor-superconductor hybrid device, and/or how the claimed “semiconductor-superconductor hybrid device” operates, (b) even assuming the semiconductor-superconductor hybrid device includes a gate electrode as recited in claim 2, the semiconductor-superconductor hybrid device appears to be at best a single electrode device, which cannot function at all since there is no output from the claimed semiconductor-superconductor hybrid device to the outside world, and (c) therefore, it appears that the claimed semiconductor-superconductor hybrid device is at most an incomplete or intermediate device structure that does not have any utility as discussed above.
if not, it is not clear what the superconductor layer can be formed of since, if aluminum is a superconductor, technically any material, especially any semiconductor or metal, can be a superconductor, see below under Response to Arguments for examples of semiconductors that can also be superconductors.
(7) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: if aluminum is the only superconductor layer material that Applicants experimented on and intended to use and exhibits the claimed energy level hybridization, the material composition of the superconductor layer recited on line 3 being aluminum is essential and critical to the practice of the claimed invention, and not claiming the material composition of aluminum for the superconductor layer renders claim 1 indefinite.
(8) Still further regarding claim 1, it is not clear what the first and second insulating layers recited on lines 8-9 refer to, because (a) Applicants’ first and second insulating layers do not appear to be exactly insulating layers as recited in claims 9 and 10 where Applicants claim that the first and second insulating layers are of a etc.
Claims 2, 4-10, 12 and 21 depend on claim 1, and therefore, claims 2, 4-10, 12 and 21 are also indefinite.
(9) Regarding claim 2, it is not clear what the claimed gate electrode refers to, and how it can apply an electrostatic field to the semiconductor layer, because (a) as discussed above, Applicants’ first and second insulating layers are not exactly insulating layers in view of claims 9 and 10, (b) in this case, the gate electrode 220 in Fig. 2 of current application is not exactly a gate electrode, but just an electrical contact to the InP substrate 18, and (c) in other words, the first insulating layer 16a in Fig. 2 of current application is electrically connected to the gate electrode 220 through the InP substrate 18, and therefore, the gate electrode 220 is not exactly a gate electrode, but an electrical contact to the InP substrate 18.  Claim 4 depends on claim 2, and therefore, claim 4 is also indefinite.
(10) Regarding claims 9 and 10, it is not clear how the first and second insulating layers can be formed of a semiconductor material as recited in claims 9 and 10, because the semiconductor materials recited in claims 9 and 10 cannot be used for forming any insulating layer.

(12) Regarding claim 21, it is not clear how the device can be a nanowire, because the claimed semiconductor-superconductor hybrid device shown in Fig. 2 of current application has a complex shape to be referred to as a nanowire.
(13) Also regarding claim 21, it is not clear whether the claimed width is a width of the substrate 18, a width of the gate electrode 220, the largest width of the first insulating layer 16a, a combined width of the largest width of the first insulating layer 16a and the width of the mask layer 24 on the right hand side in Fig. 2 of current application, because (a) Applicants do not specifically claim what the nanowire refers to, and what the nanowire constitutes, and (b) the semiconductor-superconductor hybrid device shown in Fig. 2 of current application is asymmetric, and it appears that some electric and/or magnetic phenomenon may be induced only on the right hand side of the device that includes the aluminum superconductor layer 12 in Fig. 2 of current application.
(14) Further regarding claim 21, it is not clear what “a length” of the nanowire refers to, and how it is defined and measured.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0214214) in view of Akimoto et al. (US 9,496,471) and further in view of Matsumura (US 2004/0161010)
Regarding claim 1, Yang discloses a semiconductor-superconductor hybrid device (Fig. 3) comprising: a semiconductor layer (122) ([0043]); and a metal layer (132) 
Yang differs from the claimed invention by not showing that the metal layer 132 is a superconductor layer, wherein the dielectric layer 130 is a layer of a ferromagnetic insulator.
Akimoto et al. disclose a semiconductor-superconductor hybrid device (Fig. 1) comprising an aluminum superconductor layer (16) (col. 7, lines 46-47).
Since both Yang and Akimoto et al. teach a semiconductor-superconductor hybrid device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the metal layer 132 disclosed by Yang can be formed of aluminum as disclosed by Akimoto et al., because (a) aluminum has been one of the most commonly employed metal layer in forming a semiconductor In re Leshin, 125 USPQ 416.  In this case, the metal layer formed of aluminum would be a superconductor layer, because Applicants originally disclosed that the superconductor layer is formed of aluminum in paragraph [0025] of current application.
Further regarding claim 1, Yang in view of Akimoto et al. differ from the claimed invention by not showing that the dielectric layer 130 disclosed by Yang is a layer of a ferromagnetic insulator.
Matsumura disclose a semiconductor device (Fig. 1) comprising a layer of a ferromagnetic insulator (CrO in paragraph [0081]).
Since both Yang and Matsumura teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dielectric layer 130 disclosed by Yang can a layer of a ferromagnetic material of CrO as disclosed by Matsumura, because (a) CrO has been a well-known dielectric material in passivating a light emitting device together with SiO2, TiO2 and Al2O3, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.  In this case, when the dielectric layer 130 in Fig. 3 of Yang is formed of CrO or chromium oxide, the ferromagnetic insulator 130 would contact the edge of the semiconductor layer 122 enabling energy level hydridisation between the semiconductor layer 122 and the aluminum superconductor layer 132 in Yang in view of Akimoto et al. and further in view of Matsumura.

Regarding claim 7, Yang in view of Akimoto et al. and further in view of Matsumura differ from the claimed invention by not showing that the semiconductor layer has a thickness in the range 5 nm to 50 nm.
Yang further discloses that the thickness of the semiconductor layer 122 is in a range of about 0.1 µm or 100 nm to about 2.5 µm in a non-limiting embodiment ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor layer 122 can have 
Regarding claims 8, Yang further discloses for the semiconductor-superconductor hybrid device according to claim 1 that the semiconductor layer (122) comprises a material of general formula: InAsxSb1-x where x is in the range 0 to 1 ([0043]).
Regarding claims 9 and 10, Yang further discloses for the semiconductor-superconductor hybrid device that the first and second insulating layers (118 or composite layer of 112, 118 and 120, and 134 or composite layer of 130 and 134, respectively) are of, or formed of or comprising, a semiconductor material (claim 9).
Yang differs from the claimed invention by not showing that the semiconductor material of the first and second insulating layers having a conductance band with an energy level that is at least 50 meV higher than a conductance band of a semiconductor material of the semiconductor layer (claim 9), and the first and second insulating layers are each of a material selected from: indium phosphide, gallium antimonide, indium gallium arsenide, and indium aluminium arsenide (claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least one of the semiconductor layers 112, In re Leshin, 125 USPQ 416.
In this case, in conjunction with the semiconductor layer 122 formed of InAsSb as discussed above for the prior art rejection of claim 8, the semiconductor material of the first and second insulating layers, which can be indium phosphide, inherently have a conductance band with an energy level that is at least 50 meV higher than a conductance band of a semiconductor material of the semiconductor layer, which is InAsSb, because indium phosphide and InAsSb are the two semiconductor materials that Applicants originally disclosed.
Regarding claim 12, Yang further discloses a quantum computer device (Fig. 3) including a semiconductor-superconductor hybrid device according to claim 1, because (a) as discussed above under 35 USC 112(b) rejections, this limitation is indefinite, and especially it is not clear what the claimed quantum computer device is, (b) Applicants do not specifically claim how the claimed quantum computer device is formed, how it is configured, and how it works, and (c) therefore, either the claimed semiconductor-superconductor hybrid device should be a quantum computer device, or claim 12 is directed to an intended use of the claimed semiconductor-superconductor hybrid device.

Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive.
Applicants argue that “Applicant requests clarification”, that “Neither of these considerations is relevant in a Restriction Requirement and cannot be used to justify restriction”, that “If a claim is believed to lack written description, then a rejection for lack of written description can be made but such a rejection is not pertinent to restriction”, that “New or amended claims can be presented during prosecution and cannot be restricted based on the time at which presented or amended but only on whether the claimed features correspond to the elected claim group”, and that “Moreover, the Action provides no reasoning as to how the device of claim 1 could be manufactured in some other way.”  These arguments are not persuasive for the following reasons.  (a) After the Restriction requirement was mailed out on September 30, 2020, Applicants amended claim 13 and traversed the Restriction requirement in the Election filed November 5, 2020.  (b) This amendment to claim 13 clearly shows that Applicants agreed at least implicitly that the Restriction requirement mailed September 30, 2020 was proper.  (c) However, Applicants traversed the Restriction requirement based on the amended claim 13 filed November 5, 2020, and appear to have demanded another Restriction requirement based on the amended claim 13.  (d) While Applicants may amend claims during the prosecution of a patent application, Applicants cannot keep amending the claims and then keep traversing the Restriction requirement, demanding another Restriction requirement, which would require multiple Restriction requirements during the prosecution of the patent application.  (e) In addition, because claim 13 was 
Applicants argue that “Applicant notes that the claimed device is responsive to electric fields, not electric current (see 0039) and thus does not require integral electrodes and can function properly without such electrodes as would be understood by one of ordinary skill in the art.”  This argument rather substantiates the Examiner’s 35 USC 101 rejection, because (a) Applicants appear to agree that there is no output from the claimed semiconductor-superconductor hybrid device, (b) Applicants’ argument above appears to suggest that the claimed hybrid device is rather an experimental setup that does not output any results to the outside word, but rather is merely for an observation of a phenomenon that occurs inside the hybrid device, and (c) for one to apply a bias to a gate electrode, there should be a reference level for an electric potential or ground, but there is no such a reference level or ground for the claimed semiconductor-superconductor hybrid device, rendering claimed invention an abstract idea or an experimental design to do something with the claimed hybrid device without measuring any output from it.
Applicants’ arguments regarding the 35 USC 112(b) rejections are not persuasive, because Applicants use terms in a mixed manner such that the terms used in current application have no clear ordinary meanings as evidenced by the following prior art references: (a) Crawley et al. (US 5,871,586) disclose that GaAs, GaAlAs, InP and InGaAlP are high temperature superconductor compounds (col. 1, lines 9-11), while InP is an insulator in current application as recited in claim 10.  (b) Grunthaner et al. (US InAs is a semiconductor in current application as recited in claim 8.  (c) Hato (US 5,318,952) discloses that only an extremely thin Al layer in proximity to a superconductor can be a superconductor by stating that “Since the Al layer 11 is extremely thin, this Al layer 11 acts as a superconductor due to the proximity effect of the collector layer 3 which is made of the superconductor, and the operation of the superconducting transistor is the same as if no Al layer 11 existed” on lines 42-47 of column 4, which is not the configuration of the claimed invention since the only superconductor material in the claimed invention is Al.  (d) Hato (US 5,760,463) discloses that “In reality, consequently, the semiconductor layers are supposed to be superconductive up to a thickness several times the coherent length”, and that “When the thickness of the semiconductor layers is sufficiently thin, the whole of the semiconductor layers is superconductive” on lines 39-43 of column 4, which clearly suggests that technically numerous, if not an infinite number of, semiconductor materials can be superconductors when they are thin enough, which would be the case with the semiconductor device size shrinks.  Furthermore, Applicants originally disclosed and then claim that the thickness of the semiconductor layer can be smaller than the thickness of the superconductor in the new claim 21.  (e) One of Applicants’ ferromagnetic layer is GdN ([0004] of current application).  However, Bensaoula et al. (US 2015/0276950) disclose that GdN is a semiconductor rather than an insulator ([0012] and [0013]).
Therefore, it is clear that the primary issue with current application is that Applicants use terms in a mixed manner that are not exact and confusing, and therefore, claims are indefinite as discussed above.  (a) For example, Applicants refer to It appears that Applicants’ disclosed Al may function as a superconductor when it is sufficiently thin and is in contact with a superconductor, which may also be a semiconductor recited in claim 8 in view of Grunthaner et al.
In summary, it is clear that the materials disclosed and claimed in the current application have more than one labels, where (i) the InP is a semiconductor (ordinary label by one of ordinary skill in the art), an insulator (Applicants’ label in claim 10) and a superconductor (Crawley et al.), (ii) a ferromagnetic material of GdN is an insulator (Applicants’ label) and a semiconductor (label used by Bensaoula et al.), and (iii) other materials can be labeled as a semiconductor, an insulator and/or superconductor interchangeably depending on the circumstances or environments.  In this case, one of ordinary skill in the art would not be able to know what the claimed semiconductor, superconductor, ferromagnetic insulator, and first and second insulator are unless Applicants claim the material composition of each material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jespersen et al. (US 2021/0083167)
Shabani et al. (US 2020/0328339)
Marcus et al. (US 10,177,297)
Schrade et al. (US 10,593,879)
Krogstrup et al. (US 10,403,809)
Freedman et al. (US 9,713,199)
Clarke et al. (US 10,133,984)
Yazdani et al. (US 10,020,438)
Bonderson (US 9,489,634)
Kastalsky (US 5,793,055)
Minomura (US 4,225,409)
Elmadjian (US 6,660,646)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815